Citation Nr: 0840614	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-13 166	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1. Entitlement to service connection for a stomach ulcer to 
include as secondary to service-connected residuals of 
bladder neck resection.  

2. Entitlement to service connection for gastroesophageal 
reflux disease to include as secondary to service-connected 
residuals of bladder neck resection.  

3. Entitlement to service connection for a hiatal hernia to 
include as secondary to service-connected residuals of 
bladder neck resection.  

4. Entitlement to service connection for gastritis to include 
as secondary to service-connected residuals of bladder neck 
resection.  

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1961 to December 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In April 2006, the veteran did not request a hearing in his 
substantive appeal.  The RO then notified the veteran by 
letter in August 2006 that his case was being forwarded to 
the Board and that he had 90 days to request a hearing, if he 
so desired.  No response was received within that 90 day 
period. 

In September 2008, the veteran's service representative 
stated that the veteran's health had now improved and that he 
now desired to have a videoconference hearing.  

Under 38 C.F.R. § 20.1304(b), after the expiration of 90 days 
following certification of the appeal, the Board will not 
accept a request for a personal hearing except when the 
appellant demonstrates that there was good cause for the 
delay.  Examples of good cause include, but are not limited 
to, illness of the appellant which precluded action during 
the period.  

In this case, the Board determines that good cause was shown 
for the delay and grants the request for a hearing.  





Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

